DETAILED ACTION
This action is in response to an amendment filed 5/3/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 19 change “is existed” to - - exists - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velichko et al. (U.S. 2014/0077323 A1; “Velichko”).
Regarding claim 1, Velichko discloses an image sensor, comprising:
A semiconductor substrate (50, Fig. 2), comprising a first (top) surface and a second (bottom) surface opposite to each other, wherein the semiconductor substrate comprises a plurality of sensing pixels (30, Fig. 2) arranged in an array, and each of the plurality of sensing pixels comprises a plurality of photosensitive elements (38, Fig. 2) ([0018]);
A plurality of micro-lenses (39, Fig. 1), located over the first surface of the semiconductor substrate ([0018]);
A plurality of color filters (36, Fig. 2), located between the semiconductor substrate and the plurality of micro-lenses ([0018]);
An interconnection structure (40, 44, 57, Fig. 2), located over the second surface of the semiconductor substrate and electrically coupled to the plurality of photosensitive elements ([0021]); and
A reflecting layer (55, Fig. 2), located between the interconnection structure (40, 44, 57, Fig. 2) and the plurality of photosensitive elements (38, Fig. 2) and configured to reflect all or a portion of light passing through the plurality of photosensitive elements back to the plurality of photosensitive elements ([0020]-[0021]), wherein the interconnection structure (40, 44, 57, Fig. 2) comprises an interlayer dielectric layer (57, Fig. 2) and a plurality of circuit layers (44, Fig. 2) stacked alternately, and only the interlayer dielectric layer (57, Fig. 2) is existed between the reflecting layer (55, Fig. 2) and the plurality of photosensitive elements (38, Fig. 2).
Regarding claim 2, Velichko discloses the reflecting layer (55, Fig. 2) is electrically disconnected from the plurality of photosensitive elements ([0020]).
Regarding claim 3, Velichko discloses the reflecting layer (55, Fig. 2) comprises a metal layer ([0020]).
Regarding claim 4, Velichko discloses the reflecting layer (55, Fig. 2) is coupled to a grounding voltage ([0022]).
Regarding claim 5, Velichko discloses the reflecting layer (55, Fig. 2) extends continuously in a direction parallel to the semiconductor substrate (50, Fig. 2), and an orthographic projections of the plurality of photosensitive elements (38, Fig. 2) on the reflecting layer are located within a range of the reflecting layer ([0020]).
Regarding claim 7, Velichko discloses the reflecting layer (55, Fig. 2) and the plurality of circuit layers comprise a same material ([0020]-[0021]).
Regarding claim 8, Velichko discloses the semiconductor substrate (50, Fig. 2) further comprises a plurality of isolation structures, and the plurality of isolation structures isolate the plurality of photosensitive elements from each other ([0019]).
Regarding claim 9, Velichko discloses the plurality of color filters (36, Fig. 2) comprise a red light filter, a green light filter and a blue light filter ([0018], [0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velichko et al. (U.S. 2014/0077323 A1; “Velichko”) as applied to claim 1 above, and further in view of Pain et al. (U.S. 7,615,808 B2; “Pain”).
Regarding claim 6, Velichko discloses a reflecting layer (55, Fig. 2) wherein an orthographic projection of the plurality of photosensitive elements (38, Fig. 2) on the reflecting layer is located within a range of the reflecting layer ([0020]).  Yet, Velichko does not disclose the reflecting layer comprises a plurality of separated reflecting blocks.  However, Pain discloses a reflecting layer comprising a plurality of separated reflecting blocks (650, Fig. 10) (col 8, lines 35-37).  This has the advantage of requiring less reflecting (metal) material than a continuous reflecting layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Velichko with the reflecting layer comprising a plurality of separated reflecting blocks, as taught by Pain, so as to reduce material costs.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         6/2/2022